Citation Nr: 0025561	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  92-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's right knee condition.  In August 1993, this 
matter was remanded by the Board to the RO for further 
evidentiary development.  Prior to the remand, the veteran's 
right knee disorder had been assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, for 
removal of semilunar cartilage, symptomatic.  By rating 
action in January 1996, the RO assigned an increased, 20 
percent rating, for the veteran's right knee disorder, 
pursuant to the provisions of Diagnostic Code 5257.  The 
veteran continued his appeal.  

In May 1996, the Board again remanded this matter to the RO 
for consideration of a new decision by the U.S. Court of 
Appeals for Veterans Claims (Court), DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  By rating action in October 1997, the RO 
granted a separate 10 percent rating for post-traumatic 
arthritis of the right knee, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5260.  The veteran has continued 
his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right knee disability is 
manifested by not more than moderate instability of the right 
knee, requiring that he wear a knee brace for eight hours a 
day, and impairment of gait. 

3.  The veteran's service-connected post-traumatic arthritis 
of the right knee is manifested by complaints of chronic 
right knee pain and weakness, limitation of range of motion, 
objective evidence of extension limited to 15 degrees, and 
additional functional impairment due to weakened movement, 
excess fatigability, and pain during flare-ups when the right 
knee was used over a period of time.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability, manifested by 
instability, is not more than 20 percent disabling according 
to the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (1999).

2.  The veteran's post-traumatic arthritis of the right knee 
is 30 percent disabling according to the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1990 the veteran filed a claim for an increased 
rating for his service-connected right knee disorder.  
Received from the veteran in January 1991 was a letter in 
which he reported that he had been treated at the Northport 
VA Medical Center (VAMC) for the past two years, and had been 
receiving physical therapy for the past six months.  

Received in February 1991 were VA outpatient treatment 
records from the Northport VAMC, dated from March 1989 to 
January 1991, which showed that the veteran was treated for 
his right knee.  In April 1990 he complained of muscle 
weakness and difficulty arising from a chair.  He reported 
that his knees gave away after walking three blocks, and that 
after he walked three blocks he had to stop and rest, 
secondary to the weakness.  He had difficulty in climbing 
stairs and climbing curbs.  The assessment was myopathic 
process, non-inflammatory, specific type unknown.  In July 
1990 he reported that he did physical therapy once a week and 
home exercises for his back and legs, which seemed to help, 
and claimed that his left knee hurt more than his right knee.  
He took Naprosyn, which seemed to reduce his pain.  He was to 
avoid flexion exercises with his knees.  In August 1990 he 
was seen for degenerative joint disease of the knees, and 
reported having improved strength with three weeks of 
physical therapy, but now had increased pain with activity.  
Right knee range of motion was reported to be from 0 to 100 
degrees.  He had "+1" patella-medial tenderness, his 
ligament was found to be stable, and he had no effusion.  The 
assessment was for the veteran to continue physical therapy 
for strengthening, and avoid hyperflexion.  In October 1990 
he was seen for follow-up for the right knee degenerative 
joint disease and indicated he did not want surgical 
intervention yet.  In November 1990 he complained of 
increased knee pain bilaterally, and it was noted that his 
muscle strength showed minimal improvement, but his gait 
remained unchanged.  

By rating action in April 1991, the RO denied a rating in 
excess of 10 percent for the veteran's right knee disorder.

VA treatment records dated from June 1991 to November 1991 
showed that the veteran was seen for physical therapy on 
several occasions, and physical therapy was discontinued in 
July 1991.  In a treatment record, apparently dated in July 
1991, the veteran reported his knees hurt and his knee range 
of motion was "okay".  In August 1991 he complained of 
right knee pain, particularly with damp and rainy weather.  
In September 1991 he was seen for lower extremity weakness. 

Received in August 1992 were additional VA treatment records 
showing that in December 1989 the veteran reported that his 
knees ached, and it appears that lateral instability in the 
knees was noted.  In February 1991 he was seen for myopathy 
with weakness of musculature and degenerative joint disease 
of both knees.  

In August 1993 the Board remanded this matter to the RO for 
additional evidentiary development.  

In a letter dated in August 1993, the RO requested that the 
veteran provide the names and addresses of all health care 
providers from which he received treatment for his right knee 
disability in recent years.  

Received by the RO in September 1993 were additional VA 
treatment records dated from February 1991 to June 1993, some 
of which had previously been reviewed by the RO, which showed 
that the veteran complained of knee pain on several occasions 
and received periodic treatment, including physical therapy, 
for his degenerative joint disease of the knees.  An EMG 
dated in August 1991 showed an impression of generalized 
lower extremity weakness with poor voluntary recruitment of 
motor units on electrodiagnostic testing.  It was also noted 
that there were no specific electrodiagnostic signs of 
myopathy at that time.  In June 1992 the veteran complained 
that his knees ached.  His knees were found to have normal 
range of motion, no inflammation, and no crepitus, but it was 
noted that his knees hurt on motion and on lateral motion.  
In November 1992 he reported that his knees bothered him, and 
range of motion was found to be within normal limits.  There 
was no inflammation and minimal crepitation.  In May 1993 he 
complained of knee pain, without swelling or inflammatory 
changes.  He reported having weakness from nonspecific 
myopathy.  Range of motion was reported to be okay.  The 
diagnoses included myopathy and osteoarthritis of the knees.  
In June 1993 he complained of pain in the knees, and the 
assessment included degenerative joint disease and myopathy.  

On VA examination in December 1994 the veteran reported that 
he developed locking of the right knee and pain in both knees 
while climbing a tree during military maneuvers in service, 
and that he underwent a right medial meniscectomy in service.  
Over the years he developed chronic, progressive bilateral 
knee pain, most severely over the medial aspects of the knees 
and worse with prolonged standing or walking, and on exposure 
to damp wet weather.  Objective findings included no 
detectable effusion or tenderness in either knee.  There was 
no varus or valgus instability present in the right knee, but 
pain was referred to the lateral aspect of the right knee on 
minimal varus and valgus stress.  There were negative 
anterior and posterior drawer signs present bilaterally.  
Active range of motion of the knees demonstrated 100 to 125 
degrees of flexion bilaterally, which was noted to be 
decreased, and full knee extension bilaterally, which was 
noted to be within normal limits.  There was audible crepitus 
of the right knee.  Manual muscle testing revealed good plus 
strength of the quadriceps bilaterally.  X-rays of the right 
knee taken in January 1994 demonstrated moderate to marked 
medial compartment joint space narrowing bilaterally and 
bilateral retropatellar irregularities.  The diagnosis was 
bilateral knee pain secondary to moderate to marked post-
traumatic degenerative joint disease of the medial 
tibiofemoral compartments and the patellofemoral compartments 
of both knees.  

On VA examination in May 1995 the veteran reported having 
severe pain in the knees, with the right worse than the left, 
and he reported that he limped and used a cane.  Examination 
showed that he ambulated with mild steppage gait with his 
knees mildly flexed, and would not give a full effort for 
muscle testing secondary to discomfort.  His cruciate and 
collateral ligaments appeared to be grossly intact.  There 
was no swelling or deformity.  Range of motion of the right 
knee was to 85 degrees on flexion and to 0 degrees on 
extension.  An x-ray of the right knee showed asymmetric 
narrowing of the medial joint spaces bilaterally indicating 
mild degenerative joint disease on the right.  It was noted 
that strength testing in the lower extremities was not 
possible due to joint discomfort.  

In May 1996 the Board again remanded this matter to the RO 
for further evidentiary development.  

In a letter dated in June 1996, the RO requested that the 
veteran advise as to whether he had received any treatment 
for his right knee disability since May 1995.  And in a 
statement dated in August 1996 the veteran reported that he 
was receiving outpatient treatment for his knees at the 
Northport VAMC.

Received by the RO in August 1996 were additional treatment 
records from the Northport VAMC dated from January 1996 to 
August 1996 showing that the veteran was seen on several 
occasions for treatment for degenerative joint disease of the 
knees.  In May 1996 he complained of bilateral knee pain that 
was increasing in severity. He used a cane, and reported that 
he felt better leaning on a shopping cart and leaning forward 
rather than backward.  Examination showed that his knees were 
tender on the medial joint line, there was no ligament 
laxity, and no effusion.  He was able to straight leg raise, 
and range of motion was from 3 to 140 degrees.  In July 1996 
the veteran complained of knee pain for seven years that was 
increased in severity, and was worse in the medial aspect of 
the knee with radiation in the right greater than the left.  
It was noted that he had been using a medial brace and cane 
to aid in his ambulation and that braces had been 
uncomfortable.  He wore the braces eight hours a day, and 
overall the braces had helped a little to relieve his pain.  
Physical examination showed no anterior or posterior drawer 
sign, tenderness in the medial joint line, more than the 
lateral, no instability of the knee joint, no swelling, and 
no effusion.  Range of motion of the knees was full, from 0 
to 140 degrees.  Later in July 1996 the veteran reported that 
his knee braces were not helping, and that his muscle 
weakness continued to progress slowly.  It was noted that his 
osteoarthritis of the knees clearly interfered with his 
strength, and that he continued to be seriously disabled due 
to progressive osteoarthritis of the knees, hand, and 
shoulders.  In August 1996 he reported having increased pains 
in the right knee due to degenerative joint disease.  

On VA orthopedic examination in January 1997 the veteran 
reported having pain and discomfort in the knees since 
service, and it was noted that he developed degenerative 
joint disease in both knees.  He had been evaluated for the 
possibility of a total knee arthroplasty, and it was 
determined to be contraindicated due to his adult onset of 
muscular dystrophy (myopathy).  Objective examination showed 
that he was in no acute distress, and he was ambulating with 
bilateral steppage gait.  He had difficulty getting out of a 
chair, and reported that he used a cane on the right, 
although he shifted to the left side, depending on his 
symptoms.  Examination of the knees showed no evidence of 
swelling, redness, increased temperature, and effusion.  He 
had bilateral medial joint line tenderness to deep palpation.  
Both knees showed no instability or false motion.  There was 
mild patellofemoral crepitus with range of motion.  Range of 
motion of both knees was to 110 degrees on flexion and to 0 
degrees on extension.  The diagnoses were bilateral traumatic 
meniscus tears, status post bilateral meniscectomies, and 
post-traumatic bilateral degenerative joint disease of the 
knees.  In a VA examination addendum dated in February 1997, 
it was noted that the veteran exhibited weakness to right hip 
flexion and knee extension, and reported that he had pain and 
difficulty getting out of a chair.  Range of motion of his 
right knee was from 0 degrees on extension to 110 degrees on 
flexion.  It was noted that the term ankylosis did not apply 
to the veteran in either the clinical or radiological 
setting.  

On VA neurological examination in March 1997 it was noted 
that the veteran's situation was progressively deteriorating 
since his knee injury in service, and that the left leg was 
worse than the right.  He complained of cramps in his lower 
extremities, usually at night.  He wore braces on his lower 
extremities.  He had difficulty with proximal leg weakness, 
and had difficulty getting out of a chair and walking up 
stairs.  Motor examination was 5/5 with some limitation due 
to pain, with the remarkable finding of weakness in the 
proximal lower extremities which was 4+/5.  There was mildly 
diminished vibratory sensation in the knees.  His gait was 
found to be stable with braces.  The assessment was myopathy, 
and status post extensive injury to bilateral knees.  The VA 
examiner noted that the veteran's myopathy was likely a 
secondary problem, and that his condition was compounded by 
the original injury suffered in service.  

On VA neurological examination in June 1997 the veteran 
reported that since his knee injury in service he had 
difficulty with ambulation and weakness in both knees, and 
limited mobility of both knees, but no incoordination.  He 
complained of cramps in his lower extremities and reported 
that he wore braces on both lower extremities.  He had 
proximal leg weakness which was noted to be from myopathy, 
which limited his ability to get out of a chair without the 
use of his arms, and to walk up stairs.  Motor examination 
was significant for proximal lower extremity weakness of 4/5.  
The diagnoses were bilateral knee injury while in service, 
and it was noted that he suffered from pain in the knees, and 
had myopathy which caused him weakened movements and 
excessive fatigability in his lower extremities.  

By rating action in October 1997, the RO granted a separate 
10 percent rating for post-traumatic arthritis of the right 
knee, as secondary to the service-connected disability of the 
right knee condition, status post meniscectomy, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

Received by the RO in November 1997 were additional 
outpatient treatment records from the Northport VAMC dated 
from August 1996 to October 1997, which in part showed that 
the veteran was treated for his degenerative joint disease of 
the knees.  In January 1997 he was seen in the rheumatology 
clinic and reported that his osteoarthritis of the knees 
bothered him a lot and his knee braces helped a bit.  He 
reported having chronic weakness of a mild or moderate 
degree.  He was also seen in the orthopedic clinic and 
reported that he used a cane, did physical therapy, and 
hydrotherapy.  He wore a brace which helped relieve the pain.  
In June 1997 he was seen for osteoarthritis of the knees and 
myopathy, and the osteoarthritis of his knees was reported to 
be "stable".  In July 1997 he was seen in the neurology 
clinic and reported having persistence of symptoms, mostly 
weakness proximally, and difficulty climbing stairs and 
getting up from a chair.  

Received in May 1999 were private treatment records for the 
veteran from the HIP Hicksville Center showing that in 
September 1996 the veteran complained of knee pain.  It was 
noted that he would eventually need a knee replacement, 
however, he had a condition called muscle myopathy.  The 
physician did not recommend surgery for the veteran, noting 
that he may not be able to restore his muscle groups of the 
lower extremities.  An x-ray of the knees in September 1996 
showed narrowing of the joint space, especially in the medial 
compartment, and the impression was degenerative changes.  In 
a December 1996 rheumatology consultation, he reported having 
generalized pain, and examination showed that his knees had 
crepitus on motion, but the knees were stable.  There was 
muscle weakness in the proximal area in the lower 
extremities.  

On VA examination in December 1998 the veteran complained of 
pain in both knees.  On physical examination, knee extension 
was limited to -15 degrees, and right knee flexion was to 100 
degrees.  There was tenderness to palpation over both knees 
at the medial joint lines and medial infrapatellar areas.  He 
had mild crepitus in the right knee.  McMurray's sign was 
negative.  There was mild anteroposterior laxity in both 
knees, when anterior drawer and Lachman's test were 
performed.  X-rays of the knee taken in September 1998 were 
reported to show moderate to severe medial degenerative joint 
disease bilaterally.  The diagnoses included status post 
meniscectomy and degenerative joint disease of the right 
knee.

On VA examination in July 1999 the veteran reported having 
increased pain in his knees.  He reported that he did home 
exercises and had not received any "new forms" of treatment 
since his last VA examination.  He indicated that a right 
total knee reconstruction was under consideration.  Physical 
examination showed that knee extension was limited to -15 
degrees, and flexion was to 110 degrees on the right.  There 
was tenderness to palpation over both knees, at the medial 
joint line and the medial infrapatellar areas, and crepitus 
was present in both knees.  Muscle testing of the knee 
flexors and extensors resulted in "giveaway weakness to 
resistance".  An x-ray of the right knee showed moderately 
severe medial osteoarthritis.  A small joint effusion was 
noted, and there was medial joint space narrowing with 
secondary osteophyte formation and subchondral sclerosis.  
The diagnoses included status post meniscectomy and 
degenerative joint disease of the right knee.  The VA 
examiner indicated that weakened movement was noted at the 
right knee and that excess fatigability could be attributable 
to this condition.  It was also noted that range of motion 
was "described specifically as per measurements noted 
above".  The VA examiner opined that pain could 
significantly limit the veteran's functional ability during 
flare ups when the right knee was used over a period of time.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

For the portion of the veteran's service-connected right knee 
disability manifested by instability, a 20 percent rating has 
been assigned pursuant to Diagnostic Code 5257, which 
provides that knee impairment manifested by moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  

In an August 1998 opinion, the VA General Counsel concluded 
that for a knee disability rated under Diagnostic Code 5257, 
a separate rating for arthritis may, notwithstanding the July 
1997 opinion, also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  The Board notes that the veteran's service-
connected right knee disability has been assigned separate 
ratings, as contemplated by the aforementioned VA General 
Counsel opinions.  

A separate 10 percent rating has been assigned for the 
portion of the veteran's service-connected right knee 
disability manifested by post-traumatic arthritis, pursuant 
to Diagnostic Code 5260.  Arthritis, due to trauma, and 
substantiated by x-rays findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The appropriate diagnostic codes for range of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Full range of 
motion of the knee is from 0 degrees to 140 degrees in 
flexion and extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion of the leg is limited to 45 degrees.  
A 20 percent rating is assigned when flexion of the leg is 
limited to 30 degrees.  A 30 percent rating is assigned when 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a 10 percent rating when 
there is extension of the leg limited to 10 degrees.  A 20 
percent rating is warranted when extension of the leg is 
limited to 15 degrees.  A 30 percent rating is warranted when 
extension of the leg is limited to 20 degrees.  A 40 percent 
rating is warranted when extension of the leg is limited to 
30 degrees.  A 50 percent rating is warranted when extension 
of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Entitlement to a rating in excess of 20 percent 
for instability of the right knee

The veteran's service-connected right knee disability was 
initially assigned a 10 percent rating pursuant to Diagnostic 
Code 5259, and subsequently the service-connected right knee 
disability was assigned a 20 percent rating pursuant to 
Diagnostic Code 5257.  For this portion of his service-
connected right knee disability, a higher rating would 
require a showing of severe recurrent subluxation or lateral 
instability, or functional impairment comparable to severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The record reflects that the veteran has worn a right knee 
brace since at least 1996, and also uses a cane.  His gait 
has been reported to be impaired.  In April 1990 he reported 
that his knees gave away after walking three blocks.  On VA 
examination in December 1998 it was noted that he had mild 
anteroposterior laxity of the right knee.  On VA examination 
in 1999 it was noted that muscle testing of the knee flexors 
and extensors resulted in "giveaway weakness to 
resistance".  Accordingly, based on the veteran's subjective 
complaints and the objective findings, the Board concludes 
that no more than the currently assigned 20 percent rating 
for moderate recurrent subluxation or lateral instability is 
warranted pursuant to Diagnostic Code 5257.  There is no 
showing of severe instability, or impairment comparable to 
such a finding.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for the portion of his 
right knee disability manifested by instability. 

Entitlement to a rating in excess of 10 percent 
for post-traumatic arthritis of the right knee

As noted above, a 10 percent rating was assigned, pursuant to 
Diagnostic Code 5260, for the veteran's post-traumatic 
arthritis of the right knee.  A rating in excess of 10 
percent for this portion of his service-connected left knee 
disability would require a showing that flexion of the right 
knee is limited to 30 degrees, extension of the right knee is 
limited to 15 degrees, or that there is comparable functional 
impairment of the right knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

Based on the objective medical evidence of record, the Board 
concludes that a 30 percent rating is warranted for this 
portion of the veteran's service-connected right knee 
disability.  The evidence of record reflects that his right 
knee range of motion has fluctuated in severity, however on 
the most recent VA examination the veteran's right knee 
extension was limited to -15 degrees and flexion was to 110 
degrees.  Additionally, he has consistently complained of 
right knee pain and weakness, made worse by prolonged use, 
and both of which have been objectively noted in both VA 
treatment records and on VA examination reports.  He has 
complained on several occasions of having difficulty getting 
out of a chair and climbing stairs.  Examinations of the 
right knee over the years have revealed findings of crepitus 
and tenderness on palpation.  In a VA treatment record dated 
in July 1996, it was noted that his osteoarthritis of the 
knees "clearly interfered" with his strength and that he 
continued to be "seriously disabled" due to progressive 
osteoarthritis of the knees, hand, and shoulders.  On a VA 
neurological examination In March 1997 the VA examiner noted 
that the veteran's myopathy was likely a secondary problem, 
which was compounded by the original injury suffered in 
service.  On VA neurological examination in June 1997 it was 
noted that he suffered from pain in the knees and had 
myopathy which caused him weakened movements and excessive 
fatigability in his lower extremities.  On VA examination in 
1998, x-rays of the right knee showed moderate to severe 
medial degenerative joint disease.  On VA examination in 1999 
it was noted that a total right knee reconstruction was under 
consideration.  The VA examiner indicated excess fatigability 
could be attributable to the veteran's weakened movement of 
the right knee.  The VA examiner opined that pain could 
"significantly" limit his functional ability during flare 
ups when the right knee was used over a period of time.  

The objective medical evidence shows that the veteran's right 
knee extension is limited to 15 degrees, thus a higher rating 
of 20 percent, under Diagnostic Code 5261, is warranted.  The 
Board also notes, however, that there is sufficient 
additional disability of the right knee to approximate a 
finding of extension limited to 20 degrees, when considering 
the veteran's complaints of pain and the additional 
functional impairment due to pain, weakness, excess 
fatigability, and flare-ups, and with consideration of 
DeLuca, and 38 C.F.R. §§ 4.40, 4.45.  Therefore, a 30 percent 
rating is warranted for that portion of his service-connected 
right knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The Board notes that a higher 40 percent rating would 
only be warranted for extension limited to 30 degrees or for 
ankylosis of the left knee, neither of which have been shown 
by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5261, 5256 (1999).



ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected right knee disability, manifested 
by instability, is denied.

A 30 percent rating for post-traumatic arthritis of the right 
knee is granted, subject to the regulations governing the 
payment of monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

